DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 12-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askew et al. (US Pat. Pub. 2009/0192505 A1).
Regarding claim 1, Askew provides for a method for treating a condition in an airway of a lung of a patient, comprising: advancing an energy transfer device to a target region in the airway (advancing of catheter 20 through the bronchoscope 10 to the lung L; see for example, [0218] discussing treatment), and transferring energy between the energy transfer device and the target region in an amount sufficient to affect dysfunctional epithelial cells in the target region, such that the condition is improved (see [0140] providing for the spraying of cryogen out of the distal end of the catheter 20; see [0144] providing for the depth of the cryotreatment to include the superficial epithelium; see [).

Regarding claim 3, Askew the epithelial cells comprise ciliated cells or goblet cells, or both (see [0230] and [0231] discussing the treatment of goblet cells; see [0123] providing for ciliated epithelium).
Regarding claim 4, Askew provides for inserting a flexible endoscope into the lung and wherein advancing the energy transfer device comprises advancing the energy transfer device with the endoscope (endoscope in the form of bronchoscope 10 with the catheter 20 forming the energy transfer device).
Regarding claim 7, Askew provides that the energy comprises ablative energy, thermal energy, or non-thermal energy, or any combination thereof (ablative/thermal energy in the form of cryospray).
	Regarding claim 8, Askew provides that transferring energy comprises remodeling the dysfunctional epithelial cells (see [0123], [0230] and [0231] providing for the remodeling of dysfunctional epithelial cells).
Regarding claim 9, Askew provides for transferring energy comprises preserving an extracellular matrix of the dysfunctional epithelial cells (via [0144] providing for the treatment of selected depths including only the superficial epithelium).
Regarding claim 10, Askew provides for transferring energy is performed on a mucosal layer or epithelial layer of the airway at the target region (see at least [0123], [0144], [0230] and [0231] providing for epithelial cells).


	Regarding claim 13, Askew provides for a method for treating symptoms of COPD in an airway of a lung of a patient, comprising: advancing an energy transfer device to a target region in the airway (advancing the catheter 20 to the treatment site which forms the energy transfer device; see at least [0218]) and transferring energy between the energy transfer device and the target region in an amount sufficient to remodel epithelial cells in the target region, such that one or more of the symptoms are improved (see [0218] discussing the energy delivery to the target region, and [0226 and [0227] discussing COPD treatment).
	Regarding claim 14, Askew provides for inserting a flexible endoscope into the lung and wherein advancing the energy transfer device comprises advancing the energy transfer device with the endoscope (bronchoscope 10 being inserted with catheter 20 inserted therethrough; see at least [0218]).
	Regarding claim 15, Askew provides that the energy comprises ablative energy, thermal energy, or non-thermal energy, or any combination thereof (ablative/thermal energy in the form of cryospray).
	Regarding claim 16, Askew provides for remodeling the epithelial cells comprises preserving an extracellular matrix of the epithelial cells (via [0144] providing for the treatment of selected depths including only the superficial epithelium).

	Regarding claim 18, Askew further provides that the one or more of the symptoms comprise one or more symptoms of chronic bronchitis (COPD as per [0226] and [0227] is a chronic condition, [0228] and [0229] provide for treatment of chronic bronchitis).
	Regarding claim 19, Askew provides for a method for reducing mucus production in an airway of a lung of a patient (see [0040]-[0042], [0229]-[0231], [0243]), comprising: advancing an energy transfer device to a target region in the airway (advancing the catheter 20 to the target site, see at least [0218]), and transferring energy between the energy transfer device and the target region in an amount sufficient to reduce epithelial cells in the target region, such that mucus production is reduced (see [0218] discussing the treatment of cells via the catheter 20, see the effects described in [0040]-[0042], [0229]-[0231], [0243]).
	Regarding claim 20, Askew provides for inserting a flexible endoscope into the lung and wherein advancing the energy transfer device comprises advancing the energy transfer device with the endoscope (insertion of the bronchoscope 10 into the lung, and then advancing 20 through the bronchoscope 10).
	Regarding claim 21, Askew provides that the energy comprises ablative energy, thermal energy, or non-thermal energy, or any combination thereof (ablative/thermal energy in the form of cryospray).
	Regarding claim 22, Askew provides for transferring energy comprises preserving an extracellular matrix of the epithelial cells (via [0144] providing for the treatment of selected depths including only the superficial epithelium).

	Regarding claim 24, Askew provides that the epithelial cells comprise ciliated cells or goblet cells, or both (see [0230] and [0231] discussing the treatment of goblet cells; see [0123] providing for ciliated epithelium).
	Regarding claim 25, Askew provides for a method for treating a condition in an airway of a lung of a patient, comprising advancing an energy transfer device to a target region in the airway (advancing the device 20 to the target region, see at least [0218]), and transferring energy between the energy transfer device and the target region in an amount sufficient to alter epithelial cells in the target region, such that the condition is improved (again, see [0218] discussing the treatment of the target tissue via the energy send to tissue).
Regarding claim 26, Askew provides that the energy comprises ablative energy, thermal energy, or non-thermal energy, or any combination thereof (ablative/thermal energy in the form of cryospray).
	Regarding claim 27, Askew provides that transferring energy comprises preserving an extracellular matrix of the epithelial cells (via [0144] providing for the treatment of selected depths including only the superficial epithelium).
	Regarding claim 28, Askew provides that transferring energy is performed to a predetermined depth from a surface of the airway at the target region within a mucosal layer or an epithelial layer, or both layers (see [0144] providing for the use of a selected depth of treatment).
.
Claims 11 and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Askew et al. (US Pat. Pub. 2009/0192505 A1).
Regarding claims 11 and 29, Askew specifically contemplates the treatment at various depths including, per [0144], to a superficial amount in the epithelium. AS such, it is the Examiner’s position given the known thickness of the epithelium of an airway, specifically that of the ciliated pseudo-stratified columnar epithelium, and the focus in Askew of the treatment of the epithelium in the airway, that it would have been an obvious, if not inherent feature of the treatment of Askew to limit the transfer of energy to only a depth of at most 0.5mm from the surface of the airway. In the instance that it would not be an inherent depth of treatment, the Examiner is of the position that the limiting of the energy transfer depth to at most 0.5 mm would have been an obvious consideration to one in the art in view of the direction in [0144] of Askew to limit treatment depth to only the superficial tissues. Further, it is the Examiner’s position that the selection of treatment depth of at most 0.5mm would have been obvious to one of ordinary skill in the art at the time of filing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch,  617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US Pat. Pub. 2009/0192505 A1) as applied to claim 1 above, and further in view of Danek et al. (US Pat. No. 7,594,925 B2).
Regarding claims 5 and 6, Askew, while providing for advancing the energy transfer device to the target region, fails to specifically provide that such is accomplished by navigating through the airway utilizing a 3-D virtual map, or by navigating the lung according to a treatment map user interface.
Danek discloses a similar device and treatment in a region of the lung as that of Askew. Therein, Danek contemplates the navigating of an energy transfer device to a target location with the body (navigating of 18 to a location within the lung), and specifically contemplates the use of  a navigation system (128), the system utilizing similar images systems as that of Askew (see col. 15; 48 – col. 16; 6) and for such to provide for the use of a 3-D virtual map or a treatment map user interface (see at least cols. 15-17 providing for the use of a virtual maps on a display for locating a treatment device at a target site). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the imaging 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794